Case 2:20-cv-00078-JRG Document 8-1 Filed 06/10/20 Page 1 of 2 PageID #: 45




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    MARSHALL DIVISION


 CELLULAR COMMUNICATIONS                            §
 EQUIPMENT LLC,                                     §       Case No. 2:20-cv-00078-JRG
                                                    §
 Plaintiff,                                         §
                                                    §
 V.                                                 §
                                                    §
 HMO GLOBAL OY,                                     §
                                                    ss
 Defendant.                                         §


                            DECLARATION OF CRISTIAN CAPELLI

 I, Cristian Capelli, declare under 28 U.S.C. § 1746:

              1.   lam General Manager of Retail and Business Development      for HMD America,

 Inc. ("HMO America'').      l have personal knowledge of the matters set forth herein and. if

 called as a witness, could and would testify· competently thereto.

          2.       As General Manager of Business Development,     I am responsible for building

 relationships with customers and partners in the United States and Canada.     My duties include

  identifying new potential customers and negotiating strategic partnerships for HMO America.

           3.      I work at HMO America's headquarters at 1200 Brickell Avenue. Suite 510.

 Miami, Florida, although I have recently worked remotely due to the coronavirus pandemic.

          4.       On Wednesday, May 20, 2020, I went to my office for the first time in a long

  while. While l was there, I heard someone buzz for entry into our offices, which otherwise

  require keypad access.
Case 2:20-cv-00078-JRG Document 8-1 Filed 06/10/20 Page 2 of 2 PageID #: 46




        5.       I opened the door to find a delivery person who was not in uniform and did not

 identify himself.   He asked for my name, which I provided, and then he handed me a large

 envelope. The contents of that envelope are attached as Exhibit A to this declaration.

        6.       I did not know, and the delivery person did not tell me, that he was delivering

 legal documents, or that my accepting the package had any legal effect.

         7.      I have never accepted service of process for HMD Global or HMD America.

 and am not authorized to do so. I just happened to be in the office and answer the door.

         I declare under penalty of perjury that the foregoing is true and correct. Executed in San

 Diego. California, on June 9, 2020.




                                                   2
